NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1
 


                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Argued August 7, 2013
                               Decided September 18, 2013

                                          Before

                               FRANK H. EASTERBROOK, Chief Judge

                               DANIEL A. MANION, Circuit Judge

                               MICHAEL S. KANNE, Circuit Judge

No. 13‐1352

UNITED STATES OF AMERICA,                        Appeal from the United States District
     Plaintiff–Appellee,                         Court for the Southern District of
                                                 Indiana, Terre Haute Division.
       v.
                                                 No. 2:11‐cr‐00009‐JMS‐CMM‐05
CHAD NOBLE,
    Defendant–Appellant.                         Jane E. Magnus‐Stinson,
                                                 Judge.

                                        O R D E R

       A jury in the Southern District of Indiana found Chad Noble guilty of conspiring
to possess and distribute methamphetamine. See 21 U.S.C. §§ 846, 841(a)(1). On appeal
he argues that the government proved only a buyer–seller relationship between him
and one of his alleged coconspirators. Though the evidence is slim, our recent decision
in United States v. Brown, No. 12‐2743, 2013 WL 4048243 (7th Cir. Aug. 12, 2013), clarifies
the law in this area and controls the outcome of this case. Thus, we affirm Noble’s
conviction. 
No. 13‐1352                                                                             Page 2

       In August 2010 an Illinois state trooper stopped Noble for a traffic violation in
the Southern District of Illinois, about 60 miles from Effingham. The defendant, driving
a rental car, was en route to his home in Terre Haute, Indiana, from Dallas, Texas. He
consented to a search of the car and the duffle bag inside the vehicle, though nothing
incriminating was found. Noble was released, but the trooper impounded the car and
called for a tow because Noble did not have a valid driver’s license. (How he rented the
car without one is unclear.) Noble was given a ride to Effingham from the tow‐truck
driver, but the trooper remained suspicious and alerted authorities there to watch him.
Noble’s mother met him at a gas station in Effingham, and the two were heading away
from town in her car when the surveillance team executed another traffic stop. A drug
dog alerted to the car, and this time a search of Noble’s duffle bag turned up
methamphetamine (later testing would confirm that the mixture contained 337 grams of
pure methamphetamine). Noble was arrested on a state drug charge. Although he
posted bond, he soon was retaken into state custody and incarcerated on an unrelated
matter. When he was paroled in March 2011, federal authorities stepped in.

       What could have been a routine prosecution for possession of methamphetamine
with intent to distribute, 21 U.S.C. § 841(a)(1), instead resulted in a four‐day jury trial
and this appeal. Federal prosecutors in the Southern District of Illinois had venue over
the substantive offense, see U.S. CONST. art. III, § 2, cl. 3; FED. R. CRIM. P. 18, yet they
deferred to colleagues in the Southern District of Indiana who lumped Noble with
thirteen others in a stand‐alone conspiracy charge. The federal prosecutors in Indiana
alleged that Noble’s possession of methamphetamine in Illinois was part of a conspiracy
which ran from February 2010 through April 2011. Twice already Noble had been
convicted of a felony drug offense, so the amount of pure methamphetamine seized
from his duffel was enough to mandate a life sentence. See 21 U.S.C. §§ 841(a)(1),
(b)(1)(A)(viii), 851. Thus the government’s charging strategy increased its evidentiary
burden without raising the stakes against Noble.

       He alone went to trial. A codefendant, Greg Miller, negotiated a plea deal and
became the government’s star witness. Miller had been dealing methamphetamine even
before meeting Noble and was the initial target of investigators in the Southern District
of Indiana. Miller testified that he became disenchanted with the quality of the product
from his original supplier, so he followed the advice of a mutual friend to buy instead
from Noble. The defendant agreed to front up to eight ounces of methamphetamine at a
time, and Miller—by his account—soon became Noble’s principal customer. Miller
estimated that Noble had sold him methamphetamine about a dozen times between the
spring of 2010 and Noble’s arrest in August 2010. On one occasion, Miller recounted, he
No. 13‐1352                                                                             Page 3

drove Noble to a Chicago barbershop and got his hair cut while Noble acquired a
pound of methamphetamine from an unknown supplier.

       Miller typically used his cell phones—which investigators were monitoring—to
order methamphetamine from Noble. At trial the government played recordings of
those calls. In one, Noble and Miller planned future methamphetamine deals that
would get Miller out of a financial slump. Another time, Noble applauded Miller for
“doing right” to elude police detection by changing phones frequently. And on one
occasion Noble admonished Miller—addressing him by the familial term “cuz”—to
“clean the house out” after one of Miller’s distributors was arrested with
methamphetamine Miller had supplied. Noble also offered to investigate and report to
Miller the status of the jailed distributor.

       Testimony about the Effingham seizure consumed much of the trial, but Miller
never asserted that those drugs were destined for him (in fact, Miller had thought Noble
was in St. Louis buying marijuana, not in Dallas getting methamphetamine). All that
Miller said about Effingham is that he loaned the defendant $9,000 to post bond with
the expectation that Noble would “get back out on the streets” and sell to his other
customers to repay the debt. (A second codefendant, also testifying as part of a plea
agreement, opined that Miller’s apparent generosity had been a ploy to discourage
Noble from turning informant.) Miller continued communicating by phone with the
defendant during his incarceration. And five or six times he sent Noble money for his
commissary account because, as Miller put it, they “did business together” and “had a
pretty good business relationship.” After Noble’s release from state prison, he and
Miller discussed resuming their previous dealings, but the two men were arrested on
the federal indictment before those plans were executed. 

       These facts are all that link Noble to the alleged conspiracy. The other eleven
codefendants dealt only with Miller, and, as far as the evidence shows, Noble knew
only two of them. Thus, the government’s case against Noble turns entirely on his
dealings with Miller. Noble introduced no evidence.

       The jury found that the conspiracy involved at least 50 grams of actual
methamphetamine and 500 grams of a mixture containing methamphetamine. After the
verdict Noble moved for a judgment of acquittal, see FED. R. CRIM. P. 29(c), arguing that
the government’s evidence establishes only a buyer–seller relationship between him
and Miller, rather than a conspiracy. The district court denied that motion and
No. 13‐1352                                                                               Page 4

sentenced Noble to life imprisonment, the statutory minimum given Noble’s prior
convictions and the jury’s determination of drug quantity.

      On appeal Noble presses his claim that the government established only a
buyer–seller relationship with Miller and thus failed to prove him guilty of conspiracy.
Noble catalogues factors that a number of our decisions deem useful in distinguishing
commonplace drug deals from overt acts in a conspiratorial relationship: prolonged
cooperation between seller and buyer, mutual support and dependence, standardized
dealings, and sales on credit. Few of these factors are present in this case, says Noble.
He describes his role as that of a “middleman” between Miller and Miller’s customers.

        A conspiracy is an agreement between two or more persons to commit an
unlawful act. United States v. Vaughn, — F.3d —, 2013 WL 3336715, at *8 (7th Cir. July 3,
2013); United States v. Johnson, 592 F.3d 749, 754 (7th Cir. 2010). Evidence of a drug sale
from one person to another, without more, is too little to imply a conspiracy. United
States v. Nunez, 673 F.3d 661, 664 (7th Cir. 2012); United States v. Vallar, 635 F.3d 271,
286–87 (7th Cir. 2011); United States v. Lechuga, 994 F.2d 346, 347 (7th Cir. 1993)
(en banc). To establish a conspiracy the government must offer evidence of an
agreement to distribute drugs distinct from the evidence of the underlying drug sales.
Brown, 2013 WL 4048243, at *3 (7th Cir. Aug. 12, 2013); Vaughn, 2013 WL 3336715, at
*8–9; Vallar, 635 F.3d at 287.

        The government’s evidence of conspiracy is thin, though Noble arguably has
abandoned his sufficiency claim by describing himself as a “middleman” between
Miller and Miller’s customers. Miller bought drugs from Noble and delivered those
wares to his own customers; if anything, Miller was the “middleman.” So the label is
baloney, but if Noble really thinks it defines his role, then this case is over: A
middleman between Miller and Miller’s customers would be a coconspirator of the
participants on both sides of the transactions. See United States v. Gilmer, 534 F.3d 696,
701–02 (7th Cir. 2008); United States v. Garcia, 45 F.3d 196, 198 (7th Cir. 1995); United
States v. Simone, 931 F.2d 1186, 1200–01 (7th Cir. 1991).

       Almost as frivolous is the weight the government assigns to innocuous facts. At
the extreme the government asserts that Noble surely was conspiring with Miller since
he called Miller “cuz.” What’s more, says the government, Miller posted Noble’s bail in
Effingham and sent money for deposit into his prison commissary account. Miller was a
drug dealer whose supply was choked off by Noble’s arrest; that Miller lent the
defendant money to get him “back out on the streets” shows only that Miller did not
No. 13‐1352                                                                                 Page 5

want to find a new supplier (or, as the other testifying codefendant speculated, was
motivated by a self‐interest to remove Noble’s incentive to help the government). And
sending Noble a few hundred dollars to buy snacks or toothpaste no more proves a
“conspiratorial” relationship than if a family member had sent the money.

        The government also attempts to shoehorn the facts of this case into an
alternative theory of conspiracy discussed in dicta in a few recent decisions.
See, e.g., United States v. Moreland, 703 F.3d 976, 985 (7th Cir. 2012) (discussing the
“relational contract theory” of conspiracy); Nunez, 673 F.3d at 666 (same). Even if the
government has correctly interpreted the language from those cases (and correctly
applied that theory to the facts of this case), we have never upheld a conviction based
on that potential theory and decline to do so here.

        We have admitted that our earlier decisions distinguishing between a
buyer–seller relationship and a conspiracy diverged and have been, at times, difficult to
reconcile. But our recent decision in Brown, while acknowledging the incongruity of our
precedents, has cleared a path for our decision in this and future cases. The government
presented to the jury evidence that Noble had, about a dozen times, sold to Miller on
credit large quantities of methamphetamine. We clarified in Brown that if the
government proves these three characteristics of a drug sale—repeated transactions,
credit sales, large quantities of drugs—a jury is entitled to infer the existence of a
conspiracy. See Brown, 2013 WL 4048243, at *6, 8; see also Johnson, 592 F.3d at 756 n.5; Vallar,
635 F.3d at 277. So although that is the only evidence the government presented that
links Noble to the Indiana conspiracy, it is enough to support his conviction.

                                                                                     AFFIRMED.